Exhibit Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Financial Statements March 31, 2009 (expressed in Canadian dollars) Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Balance Sheets (expressed in Canadian dollars) March 31, 2009 December 31, 2008 $ $ Assets Current assets Cash and cash equivalents (note 3) 21,978,755 25,799,735 Short-term investments (note 3) 37,156,808 39,174,200 Marketable securities 22,500 7,500 Amounts receivable 68,532 132,710 Prepaid expenses 119,485 77,777 59,346,080 65,191,922 Bonding and other deposits (note 4) 3,891,753 2,578,825 Mineral properties (note 5) 32,237,403 31,808,821 Capital assets (note 6) 1,549,070 1,631,304 Construction in progress (note 7) 380,912 323,093 38,059,138 36,342,043 97,405,218 101,533,965 Liabilities and shareholders’ equity Current liabilities Accounts payable and accrued liabilities 1,352,519 2,265,058 Future income tax liability 478,000 478,000 Asset retirement obligation (note 8) 602,307 513,576 2,432,826 3,256,634 Shareholders’ equity (note 9) Capital stock 144,805,960 144,396,460 Contributed surplus 13,002,048 12,721,559 Deficit (62,835,616 ) (58,840,688 ) 94,972,392 98,277,331 97,405,218 101,533,965 The accompanying notes are an integral part of these consolidated financial statements Approved by the Board of Directors (signed)/s/ Jeffery T. Klenda Director(signed)/s/ Thomas ParkerDirector Page 1 Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Statements of Operations, Comprehensive Loss and Deficit (expressed in Canadian dollars) Three Months ended March 31, 2009 Three Months ended March 31, 2008 Cumulative From March 22, 2004 to March 31, 2009 $ $ $ (as restated – see Note 2 ) Expenses General and administrative 1,360,188 1,836,285 23,283,237 Exploration and evaluation 1,236,265 1,494,930 41,018,818 Development expense 2,376,488 - 11,231,024 Write-off of mineral properties 63,561 - 383,206 (5,036,502 ) (3,331,215 ) (75,916,285 ) Interest income 400,743 789,280 6,479,182 Foreign exchange gain 634,331 652,446 6,202,570 Other income (loss) 6,500 (11,685 ) (30,138 ) 1,041,574 1,430,041 12,651,614 Loss before income taxes (3,994,928 ) (1,901,174 ) (63,264,671 ) Recovery of future income taxes - - 429,055 Net loss and comprehensive loss for the period (3,994,928 ) (1,901,174 ) (62,835,616 ) Deficit - Beginning of period As previously reported (58,840,688 ) (13,080,150 ) - Change in policy for accounting for exploration and development costs (note 2) - (27,906,953 ) - As restated (58,840,688 ) (40,987,103 ) - Deficit - End of period (62,835,616 ) (42,888,277 ) (62,835,616 ) Weighted average number of shares outstanding, basic and diluted 93,684,163 92,269,816 Loss per common share, basic and diluted (0.04 ) (0.02 ) The accompanying notes are an integral part of these consolidated financial statements Page 2 Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Statements of Cash Flow (expressed in Canadian dollars) Three Months ended March 31, 2009 Three Months ended March 31, 2008 Cumulative From March 22, 2004 to March 31, 2009 $ $ $ (as restated – see Note 2 ) Cash provided by (used in) Operating activities Net loss for the period (3,994,928 ) (1,901,174 ) (62,835,616 ) Items not affecting cash: Stock based compensation 280,489 853,144 15,042,686 Amortization of capital assets 153,129 88,187 779,193 Provision for reclamation 88,731 - 602,307 Write-off of mineral properties 63,561 - 383,206 Foreign exchange gain - 16,597 (2,297,981 ) Gain on sale of assets - - (5,361 ) Non-cash exploration costs (credits) - - 2,726,280 Other loss (income) (6,500 ) 15,000 8,498 Future income taxes - - (429,055 ) Change in non-cash working capital items: Amounts receivable 64,178 677,989 (68,532 ) Prepaid expenses (41,708 ) (18,823 ) (119,485 ) Accounts payable and accrued liabilities (912,539 ) (839,517 ) 1,352,519 (4,305,587 ) (1,108,597 ) (44,861,341 ) Investing activities Mineral properties (91,143 ) (143,070 ) (10,551,955 ) Construction in progress (57,819 ) - (380,912 ) Purchase of short- term investments (481,808 ) - (217,437,819 ) Sale of short-term investments 2,499,200 49,989,021 180,281,011 Increase in bonding and other deposits (1,312,928 ) 10,832 (3,891,753 ) Proceeds from sale of assets - - 26,344 Purchase of capital assets (70,895 ) (308,712 ) (2,306,654 ) 484,607 49,548,071 (54,261,738 ) Financing Activities Issuance of common shares and warrants - 2,750,000 122,668,053 Share issue costs - (110,000 ) (2,569,025 ) Proceeds from exercise of warrants, compensation options and stock options - 46,250 18,567,931 Payment of New Frontiers obligation - - (17,565,125 ) - 2,686,250 121,101,834 Net change in cash and cash equivalents (3,820,980 ) 51,125,724 21,978,755 Cash and cash equivalents - Beginning of period 25,799,735 26,312,757 - Cash and cash equivalents- End of period 21,978,755 77,438,481 21,978,755 Non-cash financing and investing activities: Common shares issued for properties 409,500 The accompanying notes are an integral part of these consolidated financial statements Page 3 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements March 31, 2009 (expressed in Canadian dollars) 1. Nature of operations Ur-Energy Inc. (the "Company") is a development stage junior mining company engaged in the identification, acquisition, evaluation, exploration and development of uranium mineral properties in Canada and the United States.The Company has not determined whether the properties contain mineral reserves.The recoverability of amounts recorded for mineral properties is dependent upon the discovery of economically recoverable resources, the ability of the Company to obtain the necessary financing to develop the properties and upon attaining future profitable production from the properties or sufficient proceeds from disposition of the properties.The Company is currently in the process of permitting its Lost Creek property. 2. Significant accounting policies Basis of presentation Ur-Energy Inc. was incorporated on March 22, 2004 under the laws of the Province of Ontario.The Company continued under the Canada Business Corporation Act on August 7, 2006.These financial statements have been prepared by management in accordance with accounting principles generally accepted in Canada and include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc., NFU Wyoming, LLC, Lost Creek ISR, LLC, The Bootheel Project, LLC, NFUR Bootheel, LLC, Hauber Project LLC, NFUR Hauber, LLC, ISL Resources Corporation, ISL Wyoming, Inc. and CBM-Energy Inc.All inter-company balances and transactions have been eliminated upon consolidation. Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as the “Company”. These unaudited interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles. The operating results for the interim periods presented are not necessarily indicative of the results expected for the full year. Except as set out below, the accounting policies used in the preparation of the interim consolidated financial statements conform to those used in the Company’s annual financial statements for the year ended December 31, 2008 and reflect all normal and recurring adjustments considered necessary to fairly state the results for the periods presented. These unaudited interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the most recent audited annual consolidated financial statements for the year ended December 31, Exploration accounting policy change In December 2008, the Company changed its policy for accounting for exploration and development expenditures.In prior years, the Company capitalized all direct exploration and development expenditures. Under its new policy, exploration, evaluation and development expenditures, including annual exploration license and maintenance fees, are charged to earnings as incurred until the mineral property becomes commercially mineable. Management considers that a mineral property will become commercially mineable when it can be legally mined, as indicated by the receipt of key permits.Development expenditures incurred subsequent to the receipt of key permits will be capitalized and amortized on the unit-of-production method based upon the estimated recoverable resource of the mineral property.Management believes that this treatment provides a more relevant and reliable depiction of the Company’s asset base and more appropriately aligns the Company’s policies with those of comparable companies in the mining industry at a similar stage. The Company has accounted for this change in accounting policy on a retroactive basis.The comparative operating results for the three months ended March 31, 2008 wererestated as follows:expenses increased by $0.7million, net loss increased by $0.7million, and loss per common share increased by $0.01. The Company will continue to capitalize the acquisition costs of mineral properties and capital assets. Page 4 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements March 31, 2009 (expressed in Canadian dollars) Adoption of new accounting pronouncement Sections 3064 – Goodwill and Intangible Assets Effective January 1, 2009 the Company adopted new CICA Handbook Section 3064, “Goodwill and Intangible Assets”, which will replaces Section 3062, “Goodwill and Intangible Assets”. The new standard establishes revised standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets. The new standard also provides guidance for the treatment of preproduction and start-up costs and requires that these costs be expensed as incurred.The adoption of this standard did not have a material impact on the these consolidated financial statements. 3. Cash and cash equivalents and short-term investments The Company’s cash and cash equivalents are comprised of: Cash and cash equivalents As at March 31, 2009 As at December 31, 2008 $ $ Cash on deposit at banks 306,653 392,170 Guaranteed investment certificates 8,037,500 9,087,500 Money market 7,383,350 1,031,882 Certificates of deposit 6,251,252 15,288,183 21,978,755 25,799,735 The Company’s cash equivalents and short-term investments consist of Canadian dollar and US dollar denominated guaranteed investment certificates, money market funds and certificates of deposits.They bear interest at annual rates ranging from 0.30% to 3.25% and mature at various dates up to May 5, 2009.These instruments are maintained at financial institutions in
